Case: 16-15507    Date Filed: 09/27/2017   Page: 1 of 17


                                                               [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-15507
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 5:15-cr-00032-MHH-SGC-1


UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

CEDRIC DUANE RYANS,

                                               Defendant - Appellant.
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                (September 27, 2017)

Before HULL, MARCUS, and WILLIAM PRYOR, Circuit Judges.

HULL, Circuit Judge:

         Defendant Cedric Ryans appeals his convictions for conspiracy to commit

bribery, bribery, and obstruction of justice. Specifically, defendant Ryans
                Case: 16-15507       Date Filed: 09/27/2017       Page: 2 of 17


challenges (1) the sufficiency of the evidence for his bribery conviction, (2) the

district court’s denial of his motion to extend time to file a post-verdict motion for

judgment of acquittal, and (3) the constitutionality of the relevant bribery statute,

18 U.S.C. § 666(a)(2). After thorough review, we affirm.

                             I. FACTUAL BACKGROUND

       On July 29, 2014, Officer Tory Green of the Huntsville, Alabama Police

Department, while on traffic patrol, stopped Willie Leggs and searched Leggs’s

vehicle. Officer Green found about 85 grams, or three ounces, of cocaine. Officer

Green detained Leggs and then contacted Sergeant Lucas with the Strategic

Counter Drug Team (“STAC”) unit. 1

       Officer Lucas arrived at the scene and spoke with Leggs, who indicated that

he would be willing to cooperate in order to avoid having charges brought against

him. Officer Green then transported Leggs to the STAC office. Leggs was

interviewed at the STAC office, was not arrested, but was released in hopes that he

would cooperate with STAC to catch criminals higher up in the chain of command

of the drug organizations. 2


       1
         The STAC team receives federal funding, including $141,743 from October 1, 2012
through September 30, 2013 and $130,699 from October 1, 2013 through September 30, 2014.
As a practical matter, the City of Huntsville fronts the funds to the police department, and the
federal grant money is used to reimburse the city. Thus, for the year 2014, the City of Huntsville
received over $10,000 in federal funds for the benefit of the police department.
       2
        Over a month later on September 8, 2014, STAC arrested Leggs on a cocaine trafficking
charge stemming from the July 29 traffic stop. Leggs faced penalties of a three-year mandatory
                                                2
               Case: 16-15507       Date Filed: 09/27/2017       Page: 3 of 17


       Leggs was close friends with defendant Ryans. Leggs even had a key to

defendant Ryans’s house. Defendant Ryans allowed Leggs to keep money and

drugs in Ryans’s house with the money kept in various locations, such as in a

closet, shoeboxes, or napkin boxes, so that if the police walked in the house they

would not find it. The amount of money varied from $60,000 to $90,000. Leggs

identified defendant Ryans in the courtroom.

       On July 30, 2014, Leggs went to defendant Ryans’s house, and they

discussed the police stopping Leggs the previous night. Defendant Ryans

suggested that he had a friend in the Huntsville Police Department with whom he

would talk and see what the friend could do. Leggs left defendant Ryans’s house,

but two hours later Ryans called Leggs and asked Leggs to return. When Leggs

returned, defendant Ryans told Leggs that he had talked to the police officer friend

and that the officer could make Leggs’s problem “disappear.” Leggs responded

that he was willing to do whatever it would take to make the case disappear and

stated: “You can’t put a cost on freedom.”

       That same day (July 30), defendant Ryans sent a text message to his contact,

police officer Lewis Hall, who was at that time still a police officer with the City of

Huntsville. On July 31, 2014, Officer Hall met with defendant Ryans in person.

Defendant Ryans asked Officer Hall about the officer—Officer Green, also with

prison sentence and a fine. Leggs also had a previous federal conviction, was on supervised
release at the time of his arrest, and faced revocation of that supervised release.
                                               3
             Case: 16-15507     Date Filed: 09/27/2017   Page: 4 of 17


the City—who had arrested Leggs and if Hall thought that Officer Green would

“take a little money to help get the charges dropped.” Defendant Ryans told

Officer Hall that Leggs would be willing to pay $5,000 and that Ryans was

keeping drugs and money for Leggs.

      That same morning Leggs again returned to defendant Ryans’s house. At

that time defendant Ryans told Leggs that it would cost $15,000 to $18,000 to get

rid of the case. Leggs agreed to pay the money, “whatever it cost.” Defendant

Ryans offered to act as a go between for Leggs and Officer Hall so that the two

never had to meet. At this point, defendant Ryans had never mentioned the

officer’s name to Leggs. The money for the bribe was to come out of Leggs’s

stash at defendant Ryans’s house.

      Defendant Ryans later told Leggs that on July 31, 2014 he gave $5,000 to

Officer Hall. Defendant Ryans also informed Leggs that he would need to make

three more payments out of the money stash. On two more occasions defendant

Ryans would tell Leggs that Ryans needed to make an additional $5,000 payment

in order to bribe the other police officers, and Leggs agreed to make the payments.

      On that same day, July 31, 2014, Officer Hall contacted Officer Green to

meet up. Officers Hall and Green met up outside the precinct early that afternoon.

Officer Hall asked Officer Green to take off the recording device he wears with his




                                         4
              Case: 16-15507    Date Filed: 09/27/2017    Page: 5 of 17


uniform. Officer Hall then asked Officer Green about his “good lick,” or arrest, of

Leggs.

      Officer Hall told Officer Green that Hall’s “boy” knows Leggs and “could

give [Green] five stacks.” One “stack” is $1,000, and “five stacks” is $5,000.

Officer Green at first thought Officer Hall was joking, but Hall then said “you

don’t hear me. Five stacks. That’s a lot of cheese.” Officer Hall explained that he

wanted Officer Green to say that his search of Leggs’s vehicle was illegal because

that would get the case against Leggs thrown out.

      According to Officer Green, he told Officer Hall that he needed to think

about it, but, instead, Green reported the conversation to his superiors, Sergeant

Lucas, and two Internal Affairs investigators. Officer Green and the Internal

Affairs investigators developed a plan to investigate Officer Hall.

      Officer Hall testified that Officer Green agreed to accept the bribe when they

met at the precinct because “he needed the money.” Officer Hall reported back to

defendant Ryans that Officer Green was “good to go,” “would do it,” and “would

get back with” Hall about it.

      Later that night, Officer Hall met up with Officer Green at Green’s part-time

job. Hall asked if Officer Green was “wearing a wire,” to which Green responded

that he was not. Officer Green was, in fact, wearing a wire. Officer Hall told

Officer Green that to get paid Green needed to contact Sergeant Lucas and, if

                                          5
              Case: 16-15507     Date Filed: 09/27/2017    Page: 6 of 17


necessary, the district attorney to let them know that Green had violated Leggs’s

rights. Officer Hall reported back to defendant Ryans about their meeting, telling

Ryans that “everything was good to go” and that they were “just waiting on

[Ryans] to get the money.”

      A few days later, Officer Hall called Officer Green, and Green informed

Hall that he had contacted Sergeant Lucas and that Lucas was very upset with

Green about his “illegal” search of Leggs’s car. In reality, none of that was true,

and Officer Green was only furthering the investigation into Officer Hall.

      At some point in early August, Officer Hall met with defendant Ryans, who

gave him $6,000 to bribe Officer Green.

      On August 11, 2014, Officer Green again told Officer Hall that he had

cooperated and contacted Sergeant Lucas. In response, Officer Hall stated that

another officer got to Leggs first, meaning that Officer Green would not get paid.

Officer Hall said that his “boy” was still going to try to get a “stack” for Officer

Green. Officer Green encouraged this, suggesting that he “need[ed] something”

and that “if it was not for [him], none of this would be happening, anyway.”

Officer Hall responded that he would get Officer Green some money even if he

had to pay it out of his own pocket.

      The next day, August 12, 2014, Officer Green sent a text message to Officer

Hall about needing the money before an upcoming meeting. Officer Hall called

                                           6
             Case: 16-15507     Date Filed: 09/27/2017   Page: 7 of 17


back and was upset about Officer Green putting that sort of information in a text

message because someone could be watching their phones.

      Later that night, Officer Green met up with Officer Hall after briefing and

preparing the sting operation with the investigators. Officer Hall handed Officer

Green a stack of $20 bills in a rubber band and said “this [is] out of my own

pocket.” Officer Hall gave Officer Green $1,000 out of the $6,000 that defendant

Ryans had given him.

      Officer Hall later told defendant Ryans that Officer Green had said that

Leggs was a drug dealer and could come up with more money for a bribe.

Defendant Ryans sent a text message to Officer Hall explaining that Leggs only

had $2,000 more.

      On August 24, 2014, Leggs made one final payment after exchanging text

messages with defendant Ryans. Defendant Ryans said Leggs owed Officer

Hall—this time Ryans used the name Hall—the remaining $3,000 of the $18,000

Leggs initially had agreed to pay. Leggs did not have $3,000 but came up with

$2,000, which he gave to defendant Ryans. Defendant Ryans met with Officer

Hall that night and gave Hall the $2,000. Officer Hall kept the money.

      In sum, defendant Ryans gave Officer Hall $8,000, but Hall gave Officer

Green only $1,000. Officer Hall spent the remaining money on fixing his cars.




                                         7
               Case: 16-15507       Date Filed: 09/27/2017      Page: 8 of 17


       On September 2, 2014, the police arrested Leggs for trafficking cocaine in

connection with the July 29, 2014 traffic stop that started all of this. 3 In the present

case, Leggs pled guilty to conspiracy to commit bribery.

       In December 2014, agents arrested Officer Hall on charges of bribery,

conspiracy, obstruction, and filing a false statement. Officer Hall initially told the

agents that he received only a $1,000 bribe. Eventually, Officer Hall admitted that

he had received $8,000. Officer Hall pled guilty to conspiracy to commit bribery.

       This appeal involves only the charges against defendant Ryans.

                            II. PROCEDURAL HISTORY

       Specifically, on February 27, 2015, a federal grand jury indicted defendant

Ryans on charges of (1) conspiracy to commit bribery, in violation of 18 U.S.C.

§ 371, (“Count One”); (2) aiding and abetting bribery, in violation of 18 U.S.C.

§ 666(a)(2) and 2, (“Count Two”); and (3) aiding and abetting the obstruction of

justice, in violation of 18 U.S.C. § 1512(b)(3) and 2, (“Count Three”).

       On December 10, 2015, after a four-day trial, the jury found defendant

Ryans guilty of all three counts.

       At the close of the government’s case, defendant Ryans moved for a

judgment of acquittal on all counts. Defendant Ryans argued that the testimony of

the convicted felons “was incredible as a matter of law” and that the government

       3
        Leggs also testified that he paid an additional $15,000 to another STAC agent who was
pursuing Leggs and Leggs’s son.
                                              8
                Case: 16-15507    Date Filed: 09/27/2017   Page: 9 of 17


“failed to establish a prima facie case as to each and every count.” The district

court denied the motion, explaining that credibility determinations are typically left

for the jury.

       On December 17, 2015, seven days after the jury verdict, defendant Ryans

moved for an extension of time of 45 days from December 17 to file a post-

judgment motion for judgment of acquittal or new trial. Defendant Ryans stated

that he needed the trial transcripts to prepare his motion. The district court granted

that motion in a docket order, which made defendant Ryans’s motion now due on

February 1, 2016.

       On February 12, 2016, the trial transcripts were put on the district court’s

docket. Nonetheless, for five months from February 12 to July 15, counsel for

defendant Ryans did not file a motion for judgment of acquittal.

       On July 15, 2016 during a telephone conference, counsel for defendant

Ryans orally requested an additional 30 days to file a motion for judgment of

acquittal, and the district court rejected that request.

       On July 21, 2016, defendant Ryans then filed a written motion for

reconsideration of the district court’s oral denial of Ryans’s request for an

additional 30-day extension of time to file a motion for judgment of acquittal. In

the motion, defendant Ryans’s counsel explained that she (1) had been busy with

another complex federal bankruptcy trial with an obstructionist client; (2) had

                                            9
               Case: 16-15507       Date Filed: 09/27/2017       Page: 10 of 17


needed to wait until the trial record in this case was received to work on the motion

for acquittal; and (3) had no access to client files from April 28, 2016 until May

18, 2016. That same day, defendant Ryans’s counsel also filed a written motion

for judgment of acquittal of Ryans under Federal Rule of Criminal Procedure 29.

The district court denied both motions without explanation.

       On August 1, 2016, the district court sentenced defendant Ryans to a 30-

month prison term on each of Counts One through Three, to be served

concurrently. Defendant Ryans timely appealed.

                                    III.   DISCUSSION

A.     Denial of the Motions for Extension of Time and Untimely Motion for
       Judgment of Acquittal

       We construe defendant Ryans’s brief as challenging the district court’s

denial of all three of his motions: (1) his July 15, 2016 oral motion for extension of

time, (2) his July 21, 2016 motion for reconsideration of the denial of his oral

motion for extension of time, and (3) his July 21, 2016 motion for judgment of

acquittal.4 The district court did not abuse its discretion in not granting defendant

Ryans additional time, and his post-trial motion for judgment of acquittal was

untimely. Alternatively, even if we consider the post-trial motion for judgment of

acquittal as timely, that motion fails on the merits as discussed later. Defendant


       4
       We review the district court’s decision on excusable neglect for an abuse of discretion.
Advanced Estimating Sys., Inc. v. Riney, 77 F.3d 1322, 1325 (11th Cir. 1996) (per curiam).
                                               10
              Case: 16-15507    Date Filed: 09/27/2017    Page: 11 of 17


Ryans thus suffered no prejudice from the district court’s denial of any of the three

motions.

      As to timeliness, a motion for judgment of acquittal is due within 14 days

after a guilty verdict. Fed. R. Crim. P. 29(c)(1). Thus, defendant Ryans’s motion

for judgment of acquittal was initially due on December 24, 2015. The district

court granted a 45-day extension (from December 17, 2015) of time to file such a

motion, making the motion due on February 1, 2016. See Fed. R. Crim. P.

45(a)(1)(C) (extending the deadline from Sunday to Monday). Defendant Ryans,

however, did not even ask the district court for more time until over five months

later during a July 15, 2016 telephone conference.

      A district court may for “good cause” extend a deadline after the deadline

has expired “if the party failed to act because of excusable neglect.” Fed. R. Crim.

P. 45(b)(1). The determination of excusable neglect “is at bottom an equitable one,

taking account of all relevant circumstances surrounding the party’s omission.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395, 113

S. Ct. 1489, 1498 (1993). The relevant circumstances include (1) “the danger of

prejudice,” (2) “the length of the delay and its potential impact on judicial

proceedings,” (3) “the reason for the delay, including whether it was within the

reasonable control of the movant,” and (4) “whether the movant acted in good

faith.” Id.

                                          11
             Case: 16-15507     Date Filed: 09/27/2017    Page: 12 of 17


      Defendant Ryans has failed to demonstrate that the district court erred by not

finding excusable neglect. None of the first three factors support defendant

Ryans’s position. First, there is no prejudice to defendant Ryans as the issues

raised in his untimely post-judgment motion for judgment of acquittal are the same

as those raised in the remainder of this appeal, such as his challenge to the

sufficiency of the evidence to support his convictions. While counsel did not file a

timely post-trial motion for acquittal, counsel did move for an acquittal at the close

of the evidence and preserved the sufficiency of the evidence issue. As discussed

later, there is ample evidence to support defendant Ryans’s convictions, and thus

he cannot show prejudice from counsel’s failure to file a timely post-trial motion

for judgment of acquittal. Thus defendant Ryans suffered no prejudice from the

denial of his motions for extension of time or his untimely post-trial motion for

judgment of acquittal, which, even if timely, would fail on the merits.

      Second, the length of the delay was significant—five months after the

expiration of an already extended deadline. Third, defendant Ryans’s counsel has

not established that the reasons for the delay—another difficult case and the need

for trial transcripts—were outside of her reasonable control. The trial transcripts

were available in February 2016, and counsel could have moved for another

extension at a much earlier date when it became apparent that her other case would

be time consuming. Even if there is no evidence of bad faith by defendant Ryans,

                                          12
              Case: 16-15507      Date Filed: 09/27/2017     Page: 13 of 17


his trial counsel’s good faith alone is insufficient in this case to find that the trial

court abused its discretion. The district court thus properly denied defendant

Ryans’s motions for an extension of time.

       To the extent defendant Ryans contends that the district court should have

addressed his motion for judgment of acquittal because he raised a jurisdictional

challenge that would not be time barred, we reject this argument. First, defendant

Ryans’s motion challenged only the sufficiency of the evidence as to the value of

the city’s business under 18 U.S.C. § 666(a)(2) and not as to whether the City of

Huntsville received $10,000 in federal benefits under § 666(b). See United States

v. McLean, 802 F.3d 1228, 1240 (11th Cir. 2015) (describing the § 666(b)

receiving federal benefits requirement as the “jurisdictional element”). Defendant

Ryans conceded that the evidence established that the City of Huntsville received

more than $10,000 in federal benefits, satisfying § 666(b) the jurisdictional

element. Second, as discussed below, the evidence at trial was more than

sufficient to prove the necessary elements of § 666. The district court thus did not

err in denying defendant Ryans’s motions for an extension of time or his post-trial

motion for judgment of acquittal.

B.     Sufficiency of the Evidence

       18 U.S.C. § 666(a)(2) allows for the imprisonment of whomever:

       corruptly gives, offers, or agrees to give anything of value to any
       person, with intent to influence or reward an agent of an organization
                                            13
               Case: 16-15507       Date Filed: 09/27/2017       Page: 14 of 17


       or of a State, local or Indian tribal government, or any agency thereof,
       in connection with any business, transaction, or series of transactions
       of such organization, government, or agency involving anything of
       value of $5,000 or more.

18 U.S.C. § 666(a)(2). 5 In other words, defendant Ryans violated § 666(a)(2) if he

(1) gave a City of Huntsville employee anything of value (2) with the corrupt

intent to influence or reward them (3) in connection with any business, transaction,

or series of transactions of the City of Huntsville involving anything of value of

$5,000 or more. United States v. McNair, 605 F.3d 1152, 1186 (11th Cir. 2010).

       Defendant Ryans contends that the evidence was insufficient to prove the

third element—that the bribes were “in connection with any business, transaction,

or series of transactions of such organization, government, or agency involving

anything of value of $5,000 or more.” 6

       The phrase “anything of value” includes “intangibles, such as freedom from

jail.” United States v. Townsend, 630 F.3d 1003, 1011 (11th Cir. 2011)

(interpreting the phrase “any thing of value” under 18 U.S.C. § 666(a)(1)(B), the

companion to § 666(a)(2) that prohibits demanding or soliciting a bribe); United


       5
         The relevant organization, government, or agency must also receive over $10,000 from
the federal government in any one year period. 18 U.S.C. § 666(b). Here, testimony at trial
clearly showed that the City of Huntsville and the STAC unit received over $100,000 in grants
from the federal government and that Officer Green was an employee of the City of Huntsville.
       6
         We review the sufficiency of the evidence de novo, resolving all reasonable inferences
in favor of the jury’s verdict. United States v. Medina, 485 F.3d 1291, 1296 (11th Cir. 2007).
The evidence must be sufficient for a reasonable jury to find that the government has proven the
defendant guilty beyond a reasonable doubt. Id. at 1296-97.
                                               14
              Case: 16-15507    Date Filed: 09/27/2017    Page: 15 of 17


States v. Moore, 525 F.3d 1033, 1048 (11th Cir. 2008) (explaining that “this Court

has held that the term ‘thing of value’ unambiguously covers intangible

considerations” for other federal bribery statutes); see also McNair, 605 F.3d at

1186 n.38 (treating the $5,000 value requirement in § 666(a)(1)(B) and § 666(a)(2)

the same). We conclude that under § 666(a)(2) “anything of value” includes

intangibles. In this case, the intangible thing of value was Leggs’s freedom from

jail.

        To determine the value of an intangible obtained, or sought, through bribery,

this Court uses a “market approach,” in which “the value of an intangible in the

black market of corruption is set at the monetary value of what a willing bribe-

giver gives and what a willing bribe-taker takes in exchange for the intangible.”

Townsend, 630 F.3d at 1012; see also McNair, 605 F.3d at 1186 n.38 (“Where the

bribe-giver receives an intangible benefit, some courts have used the bribe amount

as a proxy to stand for the value of the business or transaction.”).

        The district court did not err in denying defendant Ryans’s motion for

judgment of acquittal because there was sufficient evidence for a reasonable jury to

conclude beyond a reasonable doubt that Ryans aided and abetted Leggs and

Officer Hall’s offering a police officer (Officer Green) a bribe in connection with

anything of value of $5,000 or more. Leggs, the bribe-giver, told Ryans that he

could not put a price on his freedom. Leggs even agreed to a total bribe of

                                          15
               Case: 16-15507       Date Filed: 09/27/2017       Page: 16 of 17


$18,000, which indicates how much he values the intangible benefit of staying out

of prison. In any event, Ryans paid Officer Hall $8,000, which is itself over the

$5,000 threshold. The fact that Officer Green actually received only $1,000 is

immaterial to determining the market value of the intangible benefit.

C.     Constitutionality of § 666(a)(2)

       Defendant Ryans contends that § 666(a)(2) is unconstitutionally vague and

exceeds Congress’s powers under the Necessary and Proper Clause of the

Constitution. Here, we review defendant Ryans’s challenge to the constitutionality

of § 666(a)(2) for plain error because he raises it for the first time on appeal.

United States v. Wright, 607 F.3d 708, 715 (11th Cir. 2010). 7 There can be no

plain error “[w]ithout precedent directly resolving” the claim. United States v.

Humphrey, 164 F.3d 585, 588 (11th Cir. 1999).

       Defendant Ryans has neither provided any explanation for how § 666(a)(2)

is vague nor cited any controlling precedent addressing § 666(a)(2). Indeed, this

Court previously rejected an as-applied vagueness challenge to the materially

similar § 666(a)(1)(B). United States v. Nelson, 712 F.3d 498, 508 (11th Cir.

2013). A criminal statute is only void for vagueness “if it fails to provide people of


       7
         Plain error occurs where “there is: ‘(1) error, (2) that is plain, and (3) that affects
substantial rights.’” United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005) (quoting
United States v. Rodriguez, 398 F.3d 1291, 1297 (11th Cir. 2005)). If these three conditions are
met, an appellate court then has “discretion to notice a forfeited error” if “the error seriously
affects the fairness, integrity, or public reputation of judicial proceedings.” Id. (quoting
Rodriguez, 398 F.3d at 1297).
                                               16
             Case: 16-15507     Date Filed: 09/27/2017   Page: 17 of 17


ordinary intelligence a reasonable opportunity to understand what conduct it

prohibits.” United States v. Wayerski, 624 F.3d 1342, 1347 (11th Cir. 2010)

(internal quotation marks omitted). Here, a person of ordinary intelligence would

understand that § 666(a)(2) prohibits bribing a police officer to lie about an

investigation and a search.

      Defendant Ryans does not cite any binding precedent directly resolving

whether § 666(a)(2) exceeds the scope of Congress’s constitutional authority,

instead relying on a concurring Supreme Court opinion and a district court case

from another circuit. On that basis alone we would find no plain error occurred.

      More significantly, however, the Supreme Court has directly addressed the

constitutional challenge raised by defendant Ryans and rejected it. Sabri v. United

States, 541 U.S. 600, 124 S. Ct. 1941 (2004). In Sabri, the Supreme Court upheld

§ 666(a)(2) as a valid exercise of Congress’s authority under the Spending Clause

and the Necessary and Proper Clause. Id. at 605-607, 124 S. Ct. at 1945-47.

Justice Thomas’s dissent in that case does not permit us to ignore binding Supreme

Court precedent or to find plain error. Defendant Ryans’s constitutional challenge

under those clauses therefore fails.

                               IV.     CONCLUSION

      Based on the foregoing reasons, we affirm defendant Ryans’s convictions.

      AFFIRMED.


                                          17